                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


STEPHANIE DICKENS,

                 Plaintiff,

v.                                                       Case No. 8:19-cv-2529-T-60AEP

PEPPERIDGE FARM INCORPORATED,

                 Defendant.
                                            /

                                   SHOW CAUSE ORDER

          This cause comes before the Court sua sponte. On October 15, 2020, the Court held a

hearing on Defendant’s Motion to Compel (Doc. 49). Plaintiff failed to respond to Defendant’s

motion and did not appear at the hearing. According to Defendant, all efforts to contact the

Plaintiff’s attorney have been unsuccessful. Whenever it appears that a case is not being

diligently prosecuted, the Court may enter an order to show cause why the case should not be

dismissed, and, if no satisfactory cause is demonstrated, the case may be dismissed for want of

prosecution. M.D. Fla. R. 3.10(a). Accordingly, it is hereby

          ORDERED:

          1.        A show cause hearing will be scheduled for October 29, 2020 at 2:00 PM

in Courtroom 10A of the Sam M. Gibbons United States Courthouse via ZOOM. Plaintiff

and Plaintiff’s attorney, Patrick K. Elliot, are directed to appear and show cause as to why

sanctions, including dismissal of the case, should not be imposed for failure to prosecute this

action.
      DONE AND ORDERED in Tampa, Florida, on this 15th day of October, 2020.




cc:   Counsel of Record




                                        2
